Case 1:20-cv-01031-BAB Document 31                Filed 08/02/21 Page 1 of 4 PageID #: 4388


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

STEPHANIE DARROUGH
                                                                                     PLAINTIFF

vs.                                   Civil No. 1:20-cv-01031

COMMISIONER, SOCIAL
SECURITY ADMINISTRATION                                                              DEFENDANT

                                             ORDER

       Pending now before the Court is Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“EAJA”). ECF No. 28. Defendant has responded and objected to

this Motion. ECF No. 29.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 6. Pursuant to this authority, the Court issues

this Order.

1.     Background:

       On July 16, 2020, Stephanie Darrough (“Plaintiff”) appealed to the Court from the

Secretary of Social Security Administration’s (“SSA”) denial of her request for disability benefits.

ECF No. 1. On May 4, 2021, Plaintiff’s case was reversed and remanded pursuant to sentence

four of 42 U.S.C. § 405(g). ECF Nos. 26, 27.

       On July 7, 2021, Plaintiff filed this Motion. ECF No. 28. With this Motion, Plaintiff

requests an award of $8,096.35 in attorney’s fees. Id. This amount represents 39.20 hours at an

hourly rate of $206.00 and costs of $21.15. Id. Defendant objected to the Plaintiff’s request for

2.70 hours of attorney time in 2020 at an hourly rate of $206.00 and objects to the number of hours
                                                 1
Case 1:20-cv-01031-BAB Document 31                Filed 08/02/21 Page 2 of 4 PageID #: 4389


requested in 2021 and seeks to reduce the number of compensable attorney hours from the 36.50

hours claimed to 33.50 hours. ECF No. Id.

2.     Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below

was substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1)

was specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States

Supreme Court stated that Congress harmonized an award of attorney’s fees under the EAJA and

under 42 U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount
       of the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section
       406(b), so that the [amount of total past-due benefits the claimant actually receives]
       will be increased by the . . . EAJA award up to the point the claimant receives 100
       percent of the past-due benefits.”



                                                 2
Case 1:20-cv-01031-BAB Document 31                  Filed 08/02/21 Page 3 of 4 PageID #: 4390


Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting

unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir.

1984).

         The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines

that an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that

there has been an increase in the cost of living, and may thereby increase the attorney’s rate per

hour, based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See

Johnson v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990). See also General Order 39 (“Attorney’s

Fees Under the Equal Access to Justice Act”).

3.       Discussion:

         In the present action, Plaintiff’s case was remanded to the SSA. ECF Nos. 26, 27.

Defendant does not contest Plaintiff’s claim that she is the prevailing party and does not oppose

her application for fees under the EAJA. ECF No. 29. The Court construes the lack of opposition

to this application as an admission that the government’s decision to deny benefits was not

“substantially justified” and that Plaintiff is the prevailing party.

         Plaintiff requests a total award of $8,096.35. ECF No. 28. This amount represents 39.20

hours from 2020 and 2021 at an hourly rate of $206.00. Id. Defendant has objected to Plaintiff’s

request for $206.00 for the 2.70 hours of work performed in 2020. These attorney hourly rates are

authorized by the EAJA as long as the CPI-South Index justifies these enhanced rates. See General

Order 39. See also 28 U.S.C. § 2412(d)(2)(A); Johnson, 919 F.2d at 504. In the present action,
                                                   3
Case 1:20-cv-01031-BAB Document 31                Filed 08/02/21 Page 4 of 4 PageID #: 4391


the Court finds the CPI-South Index authorizes $203.00 for work performed in 2020 and $206.00

for work performed in 2021. Thus, the Court awards those hourly rates.

       As for Plaintiff’s requested hours, Plaintiff seeks 36.50 attorney hours for work performed

in 2021. ECF No. 28. Defendant objected to the Plaintiff’s request for 36.50 hours of attorney

time in 2021 as excessive. ECF No. 29. Defendant seeks to reduce the number of compensable

attorney hours for 2021 from 36.50 hours to 33.50 hours. Id. The Defendant provides no specifics

as to which hours are excessive other than to say the requested hours are “slightly high.” Id.

The Court finds Defendant’s objections to the requested time are without merit. Therefore, the

Court awards Plaintiff 36.50 in attorney time for work performed in 2021.

       As a final point, Ratliff requires that attorney’s fees be awarded to the “prevailing party”

or the litigant. See Astrue v. Ratliff, 560 U.S. 586 (2010). Thus, these fees must be awarded to

Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a valid assignment to

Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no outstanding debt

to the federal government, the attorney’s fee may be awarded directly to Plaintiff’s attorney.

4.     Conclusion:

       Based upon the foregoing, the Court awards Plaintiff $8,088.15 pursuant to the EAJA, 28

U.S.C. § 2412. This includes 2.70 hours at an attorney hourly rate of $203.00 for work performed

in 2020, 36.50 hours at an attorney hourly rate of $206.00 for work performed in 2021, and costs

of $21.15.

       ENTERED this 2nd day of August 2021.

                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U. S. MAGISTRATE JUDGE


                                                 4
